I would like to express our
warmest congratulations to Guyana and to you personally,
Sir, on your election to the presidency of the General
Assembly at its forty-eighth session.
I am also pleased that in the past year the United
Nations family has grown to include the Former Yugoslav
Republic of Macedonia, the Czech Republic, Slovakia,
Andorra, Monaco and Eritrea. We wish to extend a special
welcome to the last two in view of our long-standing historic
and human ties.
Italy, deeply committed to European political and
economic unity, shares the views expressed by the Belgian
Minister of Foreign Affairs, who is the current Chairman of
the European Council.
We are not simply voicing conventional wisdom if we
stress the depth of the transformations that define the times
in which we live. Every day brings forth new proof that the
end of the cold war has brought us to a watershed. We must
carefully decipher the lessons and courageously shoulder the
new tasks with which this moment has presented us.
As the Secretary-General said in Milan, international
law is the main instrument at our disposal; it is not merely
a regulatory instrument but the very language of the relations
between States. But the social pressures we are now facing
are profoundly new, generating changes that international
law must begin to reflect as it translates new needs into new
institutions.
If today we believe we can govern this transformation,
and if we refuse to yield to the disorderly growth of a new
international order, we have first and foremost the renewed
vitality and prominence of the United Nations to thank.
The United Nations has evolved on the foundation of
practices that are solidly inscribed in the Charter, while
discovering new ways to pursue its aims. Take
peace-keeping, a practice from the United Nations earliest
days that has recently acquired a special role. Today peace
is more likely to be threatened by the explosion of internal
conflicts (though at times with transnational components)
than by acts of open aggression across international borders.
Peace-keeping, peace-enforcement, and humanitarian relief
missions all take place in the midst of conflicts with
complex political causes, and tangled ethnic and national
roots. In such an environment, the traditional juxtaposition
of diplomacy and military action no longer corresponds to
the reality of the present, and a broad initial mandate is not
sufficient concretely to define operations in the field.
The unity of military command is an unquestionable
principle, without which no operation can succeed.
However, the political management of an operation cannot
be confined strictly to military options, especially when the
real issue is not the legitimacy of the use of force (which
may be clearly authorized by the Security Council’s
mandate), but its advisability and timing in view of the
political objectives. I would add that in situations involving
crowds of civilians, we must consider making it our policy
always to give pride of place to the use of non-lethal
anti-riot equipment. This is not only an Italian concern.
Spokesmen for other countries have also stressed that
countries contributing troops to United Nations
peace-keeping missions need mechanisms that would exempt
their troops from passively abiding by orders that may be
illegal, inconsistent, or in contradiction with the aims of the
operation.
The United Nations peace-keeping practices reveal an
awareness of the need for adequate prior consultation of
troop-contributing countries. To this end, while Article 29
of the Charter provides a general guideline for the
establishment of bodies subsidiary to the Security Council,
Article 44 could provide a more fitting solution to the
problem. It provides for the Security Council to establish
16 General Assembly - Forty-eighth session
consultative procedures with non-members of the Security
Council that have been requested to contribute troops to
peace-keeping and security operations. Today, even in the
absence of formal agreements such as those provided for by
Article 43, I believe we should extend Article 44, by
analogy, to operations conducted under Chapter VII of the
Charter.
In his "An Agenda for Peace", the Secretary-General
defined peace-building as laying the necessary political and
socio-economic foundations for a lasting peace after the
phase of open conflict has ended. The reconstruction - or
the establishment - of legal and economic institutions in
critical areas and countries represents the main prerequisite
of an enduring peace.
These premises form the basis of what Italy means to
propose in order to move beyond the current situation in
Somalia - a situation characterized somewhat by giving pride
of place to the military aspect of the United Nations
Operation in Somalia (UNOSOM) and by the standstill in
the political process. We believe that it is essential that the
United Nations step up its political efforts at peacemaking by
appointing a personality of great international prestige to
renew the political and diplomatic initiative with all the
Somali factions. At the same time, the mechanisms of the
Addis Ababa Conference should be reactivated in such a
way as to increase the involvement of the African nations
and their institutions in the normalization of Somalia. But
the predominantly political nature of our operation to restore
hope in Somalia must also be translated into the progressive
reconstruction of Somalia’s basic economic and social
structures and the reorganization of a government and its
administrative structures. This requires broad development
programmes, to which Italy’s commitment has remained
unswerving even in the most difficult moments.

Italy welcomes the renewed central role of the United
Nations, and at the same time supports a reform of its
institutional mechanisms.
Let us first consider the possibility of a change in the
membership of the Security Council. As Italy emphasized
to the Secretary-General last June, since the Security Council
is moving towards a future of greater burdens and
responsibilities, its representativeness and effectiveness must
develop in parallel. What we suggest is that, in addition to
the permanent members with veto power and the
non-permanent members, a third category be established. It
would be made up of countries able to make a special
contribution to achieving the objectives of the United
Nations. What matters is not drawing up controversial lists,
but identifying objective criteria for selection, based on
economic factors, human resources, culture, and mass
communications. These countries would rotate two at a
time, thereby becoming semi-permanent members of the
Council.
We must all recognize the renewed central role of the
United Nations in international relations, but avoid
interpreting this role in exclusive terms.
The regional dimension of multilateralism, which is
described in Chapter VIII of the Charter, has today a great
role. Take the Conference on Security and Cooperation in
Europe (CSCE), which has been explicitly defined as a
regional institution on the basis of the United Nations
Charter. Italy is about to assume the chairmanship of the
CSCE. We believe that it is being called on to play an
increasing role, mainly in preventive diplomacy but also in
peace-keeping and in fostering negotiated settlements. In
this regional framework, we would welcome more stringent
regulations on arms transfers that build on the present United
Nations provisions.
If it is true that without peace there can be neither
development nor satisfaction of social needs, it is also true
that conflict is fed everywhere not only by the urge to
subjugate the adversary violently but also by the existence of
social injustice, imbalance and poverty.
The first and basic injustice is the violation of human
rights. When the international community defends human
rights, it is pursuing absolute and autonomous values that
must be protected. At the same time, it is eradicating many
of the causes of violence between groups and nations.
We hope that an agreement between the groups will
finally make it possible to end the fighting in Bosnia.
However, as the international community prepares to support
the implementation of an agreement, we must not forget the
war crimes and the crimes against humanity committed
during this tragic conflict. Thus, we applaud the
establishment of the International Tribunal and hope that -
impartial and free from political influences - it will begin its
work at the earliest possible date. Where appropriate, the
Tribunal should hand down tough sentences, although I take
exception to the death sentence, which Italy firmly opposes
on the basis of its time- honoured juridical traditions.
Forty-eighth session - 30 September l993 17
I wonder if the international community could not
summon the same determination to establish an international
criminal court to prosecute the most serious human rights
violations.
Italy is convinced that human rights prosper in systems
based on democracy and an open-market economy. That is
why we firmly support Governments that are committed to
such goals and work courageously through hardships and
temporary crises.
An issue of great contemporary relevance is the
protection of minorities - which cannot be separated from
the protection of individuals, for the two issues are based on
the same hopes, the same principles of freedom and the
same respect for cultural, religious and philosophical
differences. Too often, the territorial integrity of the State
has been contrasted with the rights of minorities. Instead,
we must demonstrate that in a democracy, a democracy that
leaves room for direct participation and for true pluralism of
identity and choice, it is possible to balance these two
equally worthy values. We must demonstrate that there is
no contradiction between the protection of minorities and the
stability of borders. On the contrary, as the experience of
my country shows, they can reinforce each other.
The principles, institutions and rights that make peace
more solid are a primary consideration. But we must never
underestimate the often-decisive role played by weapons.
The accumulation and development of weapons endangers
stability since the perception of a threat triggers actions that
are harmful for peace and economically ruinous.
That is why disarmament and non-proliferation, even in
the post-cold-war era, must remain one of our main
objectives and why we highly value the message delivered
from this podium by the President of the United States.
We need to complete past disarmament initiatives that
we have agreed to and begun, and both confirm and expand
existing tools. We strongly support the early ratification of
the Strategic Arms Reduction Treaty II (START II). The
Non-Proliferation Treaty must be strictly observed, which is
why North Korea’s unclear attitude towards that Treaty is a
matter of such great concern. That Treaty must also be
strengthened and made universal. In 1995, we should all
join together to renew the Treaty unconditionally and for an
indefinite period.
Today we are witnessing the emergence of a collective
consciousness, the expansion of a shared system of values,
an international citizenship based on common, objective
interests and the spread of more uniform lifestyles. An
Italian philosopher, Giambattista Vico, wrote:
"Ultimately, once the cities got to know each other,
having shared dealings in war, alliances and trade, they
came, to an unprecedented extent, to the recognition of
natural civic rights as a natural right of all peoples, that
is of all united nations - as if the world were one large
city - which is the law of humankind."
That was written in the early eighteenth century.
Faced with a world beset by multiple conflicts, in
which individual nations or groups often pursue their
interests through the use of force, it would be intellectually
dishonest and morally reprehensible to adopt attitudes of
resignation or fatalism. Violence is no more natural than
peaceful coexistence and collaboration between peoples and
groups. Acting against violence and for coexistence is
therefore not only morally desirable, but actually practicable.
One such possibility has been eloquently demonstrated
in recent days by the hopeful development of a peaceful
future in the Middle East thanks to the courage of the
Israelis, the Palestinians and the Arab countries. As a
Mediterranean country with a long tradition of active
involvement in the cause of stability and peace in the area,
Italy is ready to contribute further to help the entire region
take the first steps on a long and complex journey toward
peace and cooperation, with borders permanently defined in
accordance with Security Council resolutions. The same
possibility is confirmed by the promising steps being taken
towards democracy and coexistence in South Africa.
The awareness of the possibility and the moral duty to
act must also inspire our attitude towards the economic and
social problems that dehumanize the lives of millions of
people all over the world. I am referring to development
policies, which should be conducted in a spirit of solidarity
and on the basis of multilateral coordination. Such
coordination must also be extended to bilateral initiatives,
while we also need closer cooperation between agencies.
That approach has already produced successful results in
Mozambique and Eritrea, and even in war-torn Somalia. It
must now be applied to endorse the peace process in the
Middle East. The donors’ conference about to open in
Washington will provide an important occasion to translate
our political support into action.
We know the limits of our actions, and we cannot allow
ourselves to be swayed by the temptations of noble but
abstract Utopias. It is our responsibility to draw up
18 General Assembly - Forty-eighth session
principles and instruments that are valid for the times in
which we live and that can help us to manage and to
transform in a more rational and humane way the reality that
surrounds us.
Each country must promote this action on its own or
through alliances or other groups. But it is ultimately here,
in the framework of this Organization and in view of its
universal aims and membership, that each country will have
to contribute to the solution of these problems. To do this,
we must not limit ourselves to declaring principles but,
rather, on the basis of those principles we must be willing to
hand the United Nations the tools it needs. The international
community - in other words, we as Member States - is
giving the United Nations greater and greater responsibilities.
But the responsibilities of the United Nations are our
responsibilities. The problems of the United Nations are our
problems.
